              Case 1:21-cr-00289-AKH Document 12 Filed 06/11/21 Page 1 of 1



RUHNKE & BARRETT
                                                      47 PARK STREET               29 BROADWAY
                                                      MONTCLAIR, N.J. 07042        SUITE 1412
                                                      973-744-1000                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                      973-746-1490 (FAX)           212-608-7949


 DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)    ◊ JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)




                      ALL CORRESPONDENCE/PACKAGES TO MONTCLAIR OFFICE PLEASE


                      LETTER-MOTION TO WITHDRAW AS COUNSEL

                                            June 10, 2021

    Served and Filed Via ECF
                                                          6RRUGHUHG
    Hon. Alvin K. Hellerstein, Senior Judge
    Moynihan United States Courthouse
                                                          V+RQ$OYLQ.+HOOHUVWHLQ
    500 Pearl Street
                                                          -XQH
    New York, N.Y. 10007

                    Re: United States v. Daquan Daniels, 21-cr-289(AKH)

    Dear Judge Hellerstein:

          This letter-motion is respectfully submitted seeking an order relieving me
    as counsel to Mr. Daniels. He has recently retained private counsel who, on June
    9, 2021, entered an appearance on Mr. Daniels’ behalf. (ECF-10.) Under the
    circumstances, the services of CJA-appointed counsel (my status) are no longer
    appropriate. For Your Honor’s information, I have communicated with retained
    counsel and have transmitted to him relevant portions of the file. Discovery has
    not yet been provided.

            The Court’s time and attention to this matter are appreciated.

                                                 Respectfully submitted,
                                                 /s/ David A. Ruhnke
                                                 David A. Ruhnke

    cc:     All parties via ECF
